Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 1 of 8 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


 TRUE INVESTMENT INC.,

                               Plaintiff,

 v.                                                   Case No. 8:19-CV-1897

 UNITED SPECIALTY INSURANCE
 COMPANY,

                               Defendant.


                                        NOTICE OF REMOVAL
          Defendant, United Specialty Insurance Company, by and through undersigned

 counsel, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removes an action pending in

 the Circuit Court of the Thirteenth Judicial Circuit of Florida, in and for Hillsborough

 County, styled True Investments Inc. v. United Specialty Insurance Company, Case No.

 18-CA-010635 (the "State Court Action"), where Plaintiff, True Investment Inc.

 ("Plaintiff") sued Defendant, United Specialty Insurance Company ("United Specialty"),

 and states:

                                     STATEMENT OF REMOVAL

          1.        Plaintiff sued United Specialty in Hillsborough County Circuit Court of

 the Thirteenth Judicial Circuit. The Complaint alleges breach of contract reportedly

 arising out of a loss that occurred on or about July 30, 2018.1


 1 The Complaint alleges a date of loss of July 30, 2018. However, the date of loss reported to
 United Specialty was August 1, 2018.



 LEGAL:11042-0002/12325571.1
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 2 of 8 PageID 2




          2.       On November 7, 2018, the State of Florida Department of Financial

 Services served United Specialty with the Complaint.

          3.       Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process,

 pleadings, and order served upon United Specialty in the State Court Action are attached

 hereto and incorporated by reference herein as composite Exhibit "A."

          4.       The only parties in the State Court action are the Plaintiff, True

 Investment Inc., and United Specialty.

          5.       Pursuant to 28 U.S.C. § 1441(a), removal of an action originally filed in a

 state court is proper in "any civil action brought in a State court of which the district

 courts of the United States have original jurisdiction."

          6.       Additionally, 28 U.S.C. § 1332(a) provides that "[t]he district courts shall

 have original jurisdiction of all civil actions where the matter in controversy exceeds the

 sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of a

 State and citizens and subjects of a foreign state."

          7.       Because this case involves a claim for which Plaintiff seeks damages in

 excess of $75,000, and complete diversity exists between Plaintiff and United Specialty,

 it lies within the original subject matter jurisdiction of this Court pursuant to 28 U.S.C. §

 1332(a).

          8.       This Notice of Removal is filed timely within 30 days of United

 Specialty's receipt of the Civil Remedy Notice, which was accepted for filing on July 24,

 2019, from which United Specialty first ascertained that the case met the amount in

 controversy requirement for removal, pursuant to 28 U.S.C. § 1446(c)(3).


 LEGAL:11042-0002/12325571.1                        2
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 3 of 8 PageID 3




                                             VENUE

          9.       Venue is proper in the United States District Court for the Middle District

 of Florida, Tampa Division, because the State Court Action originated in Hillsborough

 County, Florida. See Local Rules 1.02(b)(4) and 4.02(a).

                                         JURISDICTION

          10.      This Court has jurisdiction. The State Court Action is a civil action that

 falls under this Court's original jurisdiction, pursuant to 28 U.S.C. § 1332(a)(2), because

 the parties are completely diverse and the amount in controversy exceeds $75,000,

 exclusive of interest and costs. United Specialty is entitled to remove this action pursuant

 to 28 U.S.C. § 1441.

                               COMPLETE DIVERSITY EXISTS

          11.      At the time of the lawsuit and the filing of this Notice of Removal, there

 was, and still is, complete diversity between Plaintiff (a citizen of Florida) and United

 Specialty (not a citizen of Florida).

          12.      United Specialty is not a citizen of Florida. It is not incorporated under

 the laws of Florida and does not have its principal place of business in Florida. United

 Specialty is a corporation organized under the laws of Delaware, and its principal place

 of business is in Texas. Accordingly, United Specialty is a citizen of Delaware and

 Texas for purposes of determining diversity under 28 U.S.C. § 1332(c)(1).

          13.      Plaintiff is a citizen of Florida. It is a Florida Profit Corporation organized

 under the laws of Florida. It has a principal place of business in Miami Lakes, Florida.

 Plaintiff's officers/directors are Alberto Sosa and Fabiola Montes. Alberto Sosa is the


 LEGAL:11042-0002/12325571.1                         3
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 4 of 8 PageID 4




 President and Fabiola Montes is the Vice President. Alberto Sosa and Fabiola Montes

 are Florida citizens. Therefore, Plaintiff is a Florida citizen for purposes of diversity

 jurisdiction. The annual reports from 2017-2018, which are official state documents from

 the Florida Department of State, Division of Corporations, are attached hereto as

 composite Exhibit B.

          14.      No other parties have been joined or served in this action.

                     AMOUNT IN CONTROVERSY EXCEEDS $75,000

          15.      United Specialty issued an insurance policy (the "Policy") to Plaintiff. A

 copy of the applicable insurance policy is attached hereto as Exhibit C.

          16.      The Policy insures multiple properties. In the State Court Action, Plaintiff

 alleges a loss to the property located at 2609 Gemini Ct., Tampa, FL 33614. See

 composite Exhibit A, Complaint at ¶2.

          17.      Plaintiff presented a claim to United Specialty for loss to the insured

 property.

          18.      The Plaintiff filed a Civil Remedy Notice with the Florida Department of

 Financial Services, which was accepted for filing on July 24, 2019 and bears filing

 number 446277, alleging for the first time damages related to the loss in the amount of

 $395,744.12. A true and correct copy of the Civil Remedy Notice is attached hereto as

 Exhibit D.

          19.      Notably, the Complaint did not plead an amount at issue other than

 Plaintiff's claims were sufficient to meet the jurisdiction amount for Florida Circuit

 Court. United Specialty first learned of the amount in controversy on July 25, 2019 when


 LEGAL:11042-0002/12325571.1                        4
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 5 of 8 PageID 5




 United Specialty received a copy of the Civil Remedy Notice which claimed damages

 totaling $395,744.12. See Exhibit D.

          20.      After United Specialty received notice of the amount in controversy, it

 was able to determine for the first time that the amount in controversy exceeds the

 jurisdictional limit of $75,000, as required under 28 U.S.C. § 1332(a).

          21.      While United Specialty denies liability as to Plaintiff's allegations, the

 amount in controversy between Plaintiff and United Specialty exceeds the $75,000

 amount in controversy requirement for diversity jurisdiction, exclusive of interests and

 costs, as required under 28 U.S.C. § 1332(a).

                               COMPLIANCE WITH 28 U.S.C. § 1446

          22.      United Specialty is filing with this motion copies of all process, pleadings,

 and orders served on it, and such other papers that are exhibits, as required by 28 U.S.C.

 § 1446, and the Local Rules of this Court. See Local Rule 4.02(b).

          23.      Although the Complaint provides jurisdictional limits in excess of

 $15,000, there are no other allegations by Plaintiff in the Complaint as to the alleged

 amount in controversy at issue in the State Court Action.

          24.      As the Policy includes a $5,000 all other perils deductible that is

 applicable to the loss at issue in the State Court Action, and because Plaintiff failed to

 allege an amount in controversy in the Complaint, United Specialty had no way of

 knowing the amount in controversy would exceed the sum or value of $75,000 as

 required under 28 U.S.C. § 1332(a) until receipt of the Civil Remedy Notice which was

 accepted for filing on July 24, 2019.


 LEGAL:11042-0002/12325571.1                         5
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 6 of 8 PageID 6




          25.      Pursuant to 28 U.S.C. § 1446(b)(3), "[e]xcept as provided in subsection

 (c), if the case stated by the initial pleading is not removable, a notice of removal may be

 filed within 30 days after receipt by the defendant, through service or otherwise, of a

 copy of an amended pleading, motion, order or other paper from which it may first be

 ascertained that the case is one which is or has become removable." (emphasis added.)

          26.      "The definition of 'other paper' is broad and may include any formal or

 informal communication received by a defendant." Wilson v. Target Corp., 2010 WL

 3632794 (S.D. Fla. Sept. 14, 2010).

          27.      Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(3)

 because this Notice of Removal is being filed within thirty (30) days of receipt of notice

 that the amount in controversy exceeds the jurisdictional limit of $75,000, as required

 under 28 U.S.C. § 1332(a). See Towers of Oceanview South Condominium Ass'n, Inc. v.

 Great American Ins. Co. of New York, 2014 WL 4376147 (S.D. Fla. Sept. 4, 2014)

 (holding in denying the plaintiff's motion to remand, the Court held that the defendant

 timely filed its notice of removal within thirty days of receipt of the plaintiff's responses

 to interrogatories which first placed defendant on notice of the specific amount in

 controversy). See also Berman v. Target, 2015 WL 13236637 (S.D. Fla. December 15,

 2015) (holding in denying the plaintiff's motion to remand, the Court explained that a

 defendant cannot be expected to guess the proper quantification of damages, and

 therefore removal was timely when the defendant was first placed on sufficient notice

 through discovery).




 LEGAL:11042-0002/12325571.1                      6
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 7 of 8 PageID 7




          28.      Removal is properly made to the United States District Court for the

 Middle District of Florida under 28 U.S.C. § 1441(a) because Hillsborough County,

 where this action is currently pending, is within the Middle District of Florida, Tampa

 Division.

          29.      Pursuant to 28 U.S.C. § 1446(d), United Specialty will provide written

 notice of the filing of the Notice of Removal, along with copies of this Notice of

 Removal and all attachments, to all adverse parties and with the Clerk of the Circuit

 Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida.

 Attached to this notice is a copy of all process, pleadings, and orders served upon United

 Specialty, as required by 28 U.S.C. § 1446(a). See composite Exhibit A.

          WHEREFORE, by this Notice of Removal, United Specialty Insurance

 Company hereby removes this action from the Circuit Court of the Thirteenth Judicial

 Circuit in and for Hillsborough County, Florida, and respectfully request that this action

 proceed as properly removed to this Court and that this Court exercise jurisdiction over

 this matter.

          Dated: August 2, 2019




 LEGAL:11042-0002/12325571.1                     7
Case 8:19-cv-01897-JSM-TGW Document 1 Filed 08/02/19 Page 8 of 8 PageID 8




                                              Respectfully submitted,



                                              /s/ Melissa M. Burghardt
                                              VINCENT P. BEILMAN III, ESQ.
                                              Florida Bar No. 23966
                                              MELISSA M BURGHARDT, ESQ.
                                              Florida Bar No. 84917
                                              WOOD, SMITH, HENNING &
                                              BERMAN LLP
                                              1501 S. Church Ave, Suite 200
                                              Tampa, Florida 33629
                                              Telephone: 813-422-6910
                                              Fax: 813-425-6983
                                              vbeilman@wshblaw.com
                                              mburghardt@wshblaw.com
                                              tpebler@wshblaw.com


                               CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the foregoing Notice of Removal on

 all parties, via CM/ECF E-file portal as follows:

                                 Mark A. Dombrosky, Esq.
                                     A. Lee Smith, Esq.
                               Smith, Kling & Thompson, P.A.
                                    4725 N. Lois Avenue
                                   Tampa, Florida 33614
                               Email: mrivera@smithkling.com
                                 mdombrosky@ttglaw.com
                                  lsmith@smithkling.com
                                    Counsel for Plaintiff
          Dated: August 2, 2019



                                             /s/ Melissa M. Burghardt
                                             MELISSA M. BURGHARDT, ESQ.




 LEGAL:11042-0002/12325571.1                     8
